Exhibit 10.26

Execution Version

CORPORATE GOVERNANCE AGREEMENT

THIS CORPORATE GOVERNANCE AGREEMENT (this “Agreement”), dated as of August 3,
2012, is made and entered into by and among: (i) Apartment Trust of America,
Inc., a Maryland corporation (the “Company”); (ii) Elco Landmark Residential
Holdings LLC, a Delaware limited liability company (“EL”); (iii) 2335887 Limited
Partnership, an Ontario limited partnership (“OPT”); and (iv) DK LANDMARK, LLC,
a Florida limited liability company ( “DB”). The Company, EL, OPT and DB are
each referred to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Company, EL, Elco Landmark Residential Management LLC, and
Apartment Trust of America Holdings, L.P., a Virginia limited partnership (the
“Operating Partnership”), have today entered into that certain Master
Contribution and Recapitalization Agreement (the “MCA”);

WHEREAS, pursuant to the MCA, the Contributors have entered into Interest
Contribution Agreements with respect to the contribution of their Contributed
Interests in the Contributed Entities to the Operating Partnership in exchange
for cash, OP Units, capital stock of the Company, or a combination of the
foregoing, upon the terms and conditions set forth in the MCA;

WHEREAS, the Company, the Operating Partnership and one or more of DB and its
affiliates have entered into the DB Contribution Agreements relating to the
contribution to the Operating Partnership of the DB Properties;

WHEREAS, the Company, OPT, DB and EL have today entered into that certain
Securities Purchase Agreement (the “SPA”);

WHEREAS, following consummation of the transactions contemplated by the MCA, the
Contribution Agreements, the DB Contribution Agreements and the SPA, OPT, DB and
EL will each directly or indirectly own and have the power to direct the voting
or disposition of certain securities of the Company and of the Operating
Partnership; and

WHEREAS, the Parties desire to enter into this Agreement to provide for the
composition of the Board of Directors of the Company (the “Board”) immediately
following the Initial Closing under the MCA (as defined in the MCA as in effect
on the date hereof, the “MCA Initial Closing”), the Initial Closing under each
DB Contribution Agreement (as defined in each DB Contribution Agreement as in
effect on the date hereof, collectively, the “DB Contribution Agreements Initial
Closing”), and the Initial Closing under the SPA (as defined in the SPA as in
effect on the date hereof, the “SPA Initial Closing” and collectively with the
MCA Initial Closing and the DB Contribution Agreements Initial Closing, the
“Effective Date”) and to provide for certain other obligations of OPT, DB and EL
with respect to certain shares of the Company’s capital stock directly or
indirectly owned by them, all in accordance with the terms and conditions set
forth herein.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties agree as follows:

1. Initial Board Composition and Representation.

(a) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to increase the number of directors on the Board to
nine. Stanley J. Olander, Jr., Andrea R. Biller, Glenn W. Bunting, Jr. and
Robert A. Gary, IV shall continue as directors (the “ATA Directors”) but any and
all other directors shall have resigned from the Board, with such resignations
to have become effective on or before the Effective Date or to become effective
automatically upon the appointment to the Board of the new directors
contemplated herein. On the Effective Date, and throughout his or her term, each
such ATA Director (other than Stanley J. Olander) must qualify as an
“Independent Director” as defined below.

(b) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to cause Robert A. S. Douglas, or if he is unable or
unwilling to serve, another officer of OPT holding the position of Director-Real
Estate or higher and designated in writing by OPT on or before the Effective
Date, to be appointed as a director of the Company and to fill one vacancy on
the Board (the “OPT Director”), with a term that expires concurrently with those
of all other directors on the Board and upon the election and qualification of
any successor. For avoidance of doubt, (i) except as provided in Sections 2(c),
2(d) and 8(f)(i)(C), the OPT Director shall not be required to qualify as an
Independent Director (as defined below), (ii) the OPT Director may resign from
the Board at any time, and (iii) OPT may waive its rights to have an OPT
Director appointed to the Board, and any such waiver, if given, shall be in
writing and shall be effective until the next annual meeting of the Company’s
stockholders at which directors of the Company are elected or, if expressly
stated in such waiver, shall be effective for such longer period set forth
therein.

(c) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to cause Edward M. Kobel, or if he is unable or
unwilling to serve, another person designated in writing by DB (and qualifying
as an “Independent Director”) on or before the Effective Date, to be appointed
as a director of the Company and to fill one membership vacancy on the Board
(the “DB Director”), with a term that expires concurrently with those of all
other directors on the Board and upon the election and qualification of any
successor. On the Effective Date, and throughout his or her term, such DB
Director must qualify as an “Independent Director” as defined below. For
avoidance of doubt, (i) the DB Director may resign from the Board at any time,
and (ii) DB may waive its rights to have a DB Director appointed to the Board,
and any such waiver, if given, shall be in writing and shall be effective until
the next annual meeting of the Company’s stockholders at which directors of the
Company are elected or, if expressly stated in such waiver, shall be effective
for such longer period set forth therein.

(d) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to cause Joseph G. Lubeck and Michael Salkind, or if
either of them

 

-2-



--------------------------------------------------------------------------------

is unable or unwilling to serve, another person designated in writing by EL on
or before the Effective Date, to be appointed as directors of the Company and to
fill two membership vacancies on the Board (the “EL Directors”), with a term
that expires concurrently with those of all other directors on the Board and
upon the election and qualification of any successor. For avoidance of doubt,
(i) any of the EL Directors may resign from the Board at any time, and (ii) EL
may waive its rights to have one or more EL Directors appointed to the Board,
and any such waiver, if given, shall be in writing and shall be effective until
the next annual meeting of the Company’s stockholders at which directors of the
Company are elected or, if expressly stated in such waiver, shall be effective
for such longer period set forth therein.

(e) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to cause Ronald D. Gaither, or if he is unable or
unwilling to serve, another person collectively designated in writing by OPT, DB
and EL (and qualifying as an “Independent Director” as defined below) on or
before the Effective Date, to be appointed as a director of the Company and to
fill one membership vacancy on the Board (the “Group Director”), with a term
that expires concurrently with those of all other directors on the Board and
upon the election and qualification of any successor; provided, however, that
(i) OPT shall only have the right to participate in the designation of such
Group Director if OPT is entitled to designate an OPT Director hereunder, after
giving effect to the provisions of Section 2(b)(i) below, (ii) DB shall only
have the right to participate in the designation of such Group Director if DB is
entitled to designate a DB Director hereunder, after giving effect to the
provisions of Section 2(b)(ii) below, (iii) EL shall cease to have the right to
participate in the designation of such Group Director to the extent provided in
Section 2(b)(iv) below, and (iv) if one or more of OPT, DB or EL fails, declines
or waives its or their right to participate in the designation of such Group
Director (it being understood that, absent a formal waiver in writing that
expressly surrenders such right permanently, any such failure, declination or
waiver shall not be deemed a permanent surrender of such right), the remaining
party or parties shall be entitled to designate such Group Director. On the
Effective Date, and throughout his or her term, such Group Director must qualify
as an “Independent Director” as defined below.

(f) For purposes of this Agreement, a Person shall be deemed to be an
“Independent Director” if he or she satisfies the independence standards of both
(1) the Company’s charter and bylaws, as in effect on the date hereof, and
(2) the New York Stock Exchange (each an “Independent Director”). If at any
time, the Board determines that any ATA Director (other than Stanley J.
Olander), the DB Director or the Group Director does not qualify as an
Independent Director, the Company shall give prompt written notice to the
Parties of such determination and the basis therefor. Upon making such
determination, or receiving notice thereof, the Party or Parties who had
previously designated such director, if any, shall designate a replacement
director, and the Parties shall cooperate to take such actions as are necessary
to cause such existing director to resign from the Board, and the qualifying
replacement director to be appointed or elected to the Board, as soon as
reasonably practical. To effectuate such requirement, the ATA Directors (other
than Stanley J. Olander), the DB Director and the Group Director shall each
execute and deliver to the Company on the date hereof, and any replacement
director therefor shall execute and deliver to the Company on the date of his or
her designation, a letter of resignation, in the form attached as Exhibit A
hereto, which resignation shall automatically take effect upon a determination
by the Board that such director has ceased to qualify as an “Independent
Director.”

 

-3-



--------------------------------------------------------------------------------

(g) For purposes of this Agreement, the appointment by the Company of Joseph G.
Lubeck as a director of the Company pursuant to any employment or consulting
agreement shall be deemed to satisfy the Company’s obligations hereunder with
respect to the appointment of Joseph G. Lubeck as a director of the Company
pursuant to Section 1(d) hereof. Nothing in this Agreement with respect to the
cessation or expiration of the Company’s obligation to appoint an EL Director
shall be deemed to derogate from the Company’s obligation to appoint Joseph G.
Lubeck as a director of the Company pursuant to any employment agreement between
the Company and Mr. Lubeck.

2. Continuing Board Composition and Representation.

(a) The Company hereby agrees to nominate each of the OPT Director, the DB
Director, the EL Directors and the Group Director (or any replacement thereof as
provided in this Agreement) for re-election to the Board at each subsequent
meeting of the stockholders of the Company held to consider a vote on the
election of the Board, and not to take any action that is designed to interfere
with the election or re-election of each such director to the Board. Only such
individuals designated in accordance with paragraphs (b), (c), (d) and (e) of
Section 1 above, or in accordance with the provisions of this Section 2, shall
be eligible for nomination or election as successors to the OPT Director, the DB
Director, the EL Directors and the Group Director, respectively. Subject to
paragraphs (b), (c), (d) and (e) below, if at any time a vacancy occurs on the
Board with respect to the directorship of the OPT Director, the DB Director,
either of the EL Directors or the Group Director (by reason of such director’s
death, disability, resignation, removal or otherwise), the Company agrees to
cause a replacement director, designated by the Party or Parties (or their
respective permitted assignees) who had the right to designate the director who
has vacated his directorship in accordance with Section 1 (without giving effect
to Section 2(c) and 2(d)), to be appointed to fill such vacancy promptly
following his or her designation by such Party or Parties (or permitted
assignees) hereunder. Subject to paragraphs (c), (d) and (e) below, only such
designee shall be eligible for appointment to fill such vacancy.

(b) Notwithstanding any other provision in this Section 2:

(i) The obligations of the Company under this Agreement to nominate an OPT
Director, or to appoint a replacement thereto, and to appoint such OPT Director
to serve on the Committees (as defined below), and the right of OPT to
participate in the designation of the Group Director, shall only apply if OPT
and its affiliates directly or indirectly own an aggregate of at least
(A) 1,000,000 shares of 9.75% Series A Cumulative Non-Convertible Preferred
Stock, $0.01 par value per share, of the Company (the “Series A Preferred
Stock”), or (B) 1,000,000 shares of Common Stock, $0.01 par value per share, of
the Company (“Common Stock”) (assuming conversion of each interest in the
Operating Partnership owned directly or indirectly by OPT and/or its affiliates
into one share of Common Stock and the full exercise of any outstanding and
unexpired Warrants owned directly or indirectly by OPT and its affiliates
whether or not then exercisable), except for a period not exceeding 30
consecutive days during any 12-month period beginning after the date of this
Agreement and ending on the date that is 120 days prior to the first anniversary
of the date on which the Company’s immediately preceding annual meeting of
stockholders was held.

 

-4-



--------------------------------------------------------------------------------

(ii) The obligations of the Company under this Agreement to nominate a DB
Director, or to appoint a replacement thereto, and to appoint such DB Director
to serve on the Committees (as defined below), and the right of DB to
participate in the designation of the Group Director, shall only apply if DB and
its affiliates directly or indirectly own an aggregate of at least (A) 500,000
shares of 9.75% Series B Cumulative Non-Convertible Preferred Stock, $0.01 par
value per share, of the Company (the “Series B Preferred Stock”), or (B) 500,000
shares of Common Stock (assuming conversion of each interest in the Operating
Partnership owned directly or indirectly by DB and its affiliates into one share
of Common Stock and the full exercise of any outstanding and unexpired Warrants
owned directly or indirectly by DB and its affiliates whether or not then
exercisable), except for a period not exceeding 30 consecutive days during any
12-month period beginning after the date of this Agreement and ending on the
date that is 120 days prior to the first anniversary of the date on which the
Company’s immediately preceding annual meeting of stockholders was held.

(iii) The obligations of the Company under this Agreement with respect to the
nomination of EL Directors, or the appointment of replacements thereto, and EL’s
right to participate in the designation of the Group Director, shall each cease
to apply on and after the Outside Date for so long as the shares of Common Stock
acquired on or before such date directly or indirectly by the Contributors under
the Contribution Agreements and the DB Contributors under the DB Contribution
Agreements have not totaled in the aggregate at least 6,700,000 shares of Common
Stock (assuming conversion of each interest in the Operating Partnership
acquired directly or indirectly by each such Contributor or DB Contributor into
one share of Common Stock) (the “Full Contribution”); provided, however, that
the obligations of the Company under this Agreement with respect to the
nomination of the EL Directors for election, and EL’s right to participate in
the designation of the Group Director, shall be immediately restored upon the
Contributors and DB Contributors thereafter achieving the Full Contribution and
otherwise satisfying the provisions of this clause (iii) and clause (iv) below,
and provided further, that the provisions of this sentence shall not apply if
the failure of the Contributors and DB Contributors to achieve the Full
Contribution is as a result of a breach by the Company (or its affiliates) of
its obligations under the MCA, the Contribution Agreements or the DB
Contribution Agreements. Additionally:

(A) If, for more than 30 consecutive days during any 12-month period beginning
after the later of the Outside Date and the date of Full Contribution and ending
on the date that is 120 days prior to the first anniversary of the date on which
the Company’s immediately preceding annual meeting of stockholders was held, EL
and its affiliates cease to own, directly or indirectly, an aggregate of at
least 3,680,000 shares of Common Stock (assuming conversion of each interest in
the Operating Partnership owned directly or indirectly by EL and its affiliates
into one share of Common Stock and the full exercise of any outstanding and
unexpired Warrants owned directly or indirectly by EL and its affiliates whether
or not then exercisable), then the obligations of the Company under Section 2(a)
of this Agreement shall thereafter only apply with respect to one EL Director
and shall be terminated with respect to the second EL Director,

(B) If, for more than 30 consecutive days during any 12-month period beginning
after the later of the Outside Date and the date of Full Contribution and ending
on the date that is 120 days prior to the first anniversary of the date on which
the Company’s

 

-5-



--------------------------------------------------------------------------------

immediately preceding annual meeting of stockholders was held, EL and its
affiliates cease to own, directly or indirectly, an aggregate of at least
2,450,000 shares of Common Stock (assuming conversion of each interest in the
Operating Partnership owned directly or indirectly by EL and its affiliates into
one share of Common Stock and the full exercise of any outstanding and unexpired
Warrants owned directly or indirectly by EL and its affiliates whether or not
then exercisable), then the obligations of the Company under Section 2(a) of
this Agreement shall thereafter be terminated; and

(C) If, for more than 30 consecutive days during any 12-month period beginning
after the later of the Outside Date and the date of Full Contribution and ending
on the date that is 120 days prior to the first anniversary of the date on which
the Company’s immediately preceding annual meeting of stockholders was held, EL
and its affiliates cease to own, directly or indirectly, an aggregate of at
least 1,225,000 shares of Common Stock (assuming conversion of each interest in
the Operating Partnership owned directly or indirectly by EL and its affiliates
into one share of Common Stock and the full exercise of any outstanding and
unexpired Warrants owned directly or indirectly by EL and its affiliates whether
or not then exercisable), then the right of EL to participate in the designation
of the Group Director shall thereafter be terminated.

(c) The Company shall give each of the other Parties written notice (the
“Company Designation Request”) (i) requesting that the Parties designate
directors pursuant to the terms of this Section 2, (ii) stating the Company’s
intention to include such designees in its upcoming proxy statement to
stockholders, and (iii) providing the date on which the proxy statement is to be
mailed (the “Mailing Date”), such Company Designation Request to be delivered
not less than 45 days prior to the mailing date of such proxy statement. To
designate a director pursuant to the provisions of this Section 2, a Party shall
be required to have given the Company written notice of such Party’s designee or
designees, as applicable, together with all information relating to such
designee or designees required to be included by the Company in such proxy
statement under applicable laws, including the federal proxy rules (the
“Designation Notice”), on or before the tenth day prior to the Mailing Date (the
“Designation Date”). If, during the pendency of any period prior to the IPO
during which OPT or DB (or any permitted assignee thereof), as applicable,
satisfies the requirements of Section 2(b)(i) or (ii), respectively (or, in the
case of a permitted assignee, Section 8(f) hereof), OPT or DB shall have failed
to designate its proposed OPT Director or DB Director, respectively, as provided
in this paragraph (c) by the Designation Date, such OPT Director or DB Director
shall (i) instead be designated by EL who shall deliver to the Company a
Designation Notice with respect to such OPT Director or DB Director, together
with an irrevocable resignation from such director effective as of any date,
prior to the next annual meeting of stockholders, on which OPT or DB, as
applicable (or such permitted assignee, as contemplated under Section 8(f)
hereof), designates the OPT Director or DB Director, respectively, not later
than two days before the Mailing Date (the “Final Designation Date”), and such
director shall, if elected, serve until the earlier of (x) the next annual
meeting of stockholders and until his or her successor is duly elected and
qualifies, or (y) in accordance with the foregoing irrevocable designation, the
date on which OPT or DB (or such permitted assignee, as contemplated under
Section 8(f) hereof), as applicable, designates the OPT Director or DB Director,
respectively, (ii) be an Independent Director, (iii) assume all Committee
positions previously held by the prior OPT Director or DB Director, as
applicable, and (iv) otherwise be deemed the OPT Director or DB Director, as
applicable, for purposes of

 

-6-



--------------------------------------------------------------------------------

this Agreement. Notwithstanding the foregoing sentence, if OPT or DB, as
applicable, shall have failed to submit its Designation Notice by the
Designation Date but subsequently delivers its Designation Notice by the Final
Designation Date, then any Designation Notice with respect to such OPT Director
or DB Director by EL shall be automatically deemed to have been withdrawn, and
the OPT Director or DB Director, as applicable, shall instead be designated in
accordance with the Designation Notice submitted by OPT or DB.

(d) If a vacancy shall have occurred in the position of the OPT Director or DB
Director during the pendency of any period prior to the IPO during which OPT or
DB (or any permitted assignee thereof), as applicable, satisfies the
requirements of paragraph (b)(i) or (ii), respectively (or, in the case of a
permitted assignee, Section 8(f) hereof), yet a replacement OPT Director or DB
Director shall not have been designated by OPT or DB, as applicable, pursuant to
paragraph (a) for a period of more than 45 days after a vacancy in such position
has occurred, then and until such replacement is so named, the replacement
director for the OPT Director and/or DB Director shall (i) be designated by EL
to serve until the earlier of (x) the next annual meeting of stockholders and
until his or her successor is duly elected and qualifies, or (y) in accordance
with an irrevocable resignation from such replacement director delivered
concurrently with his or her designation by EL and effective as of the date,
prior to the next annual meeting of stockholders, on which a replacement
director is designated by OPT or DB, as applicable (or such permitted assignee,
as contemplated under Section 8(f) hereof), such date on which the replacement
director is designated by OPT or DB (or by such permitted assignee, as
contemplated under Section 8(f) hereof), as applicable, (ii) be an Independent
Director, (iii) assume all Committee positions previously held by the prior OPT
Director or DB Director, as applicable, and (iv) otherwise be deemed the OPT
Director or DB Director, as applicable, for purposes of this Agreement.

(e) If during the pendency of any period during which a Party (or any permitted
assignee thereof) satisfies its requirements under paragraph (b) hereof with
respect to its right to participate in the designation of the Group Director,
yet such Party fails or declines to participate in such designation, the
remaining Parties otherwise entitled to participate in the designation of such
Group Director shall, by themselves, be entitled to designate the Group
Director.

3. Committee Representation.

(a) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to increase the number of directors on the Board’s
(i) Audit Committee, (ii) Compensation Committee, and (iii) Nominating and
Corporate Governance Committee (each a “Committee” and collectively, the
“Committees”) to up to five Independent Directors.

(b) On or prior to the Effective Date, the Company agrees to take all corporate
and other actions necessary to cause an ATA Director (other than Stanley J.
Olander, Jr.), the OPT Director (for so long as he or she qualifies as an
Independent Director and is willing to serve as a member of a Committee), the DB
Director and the Group Director (and any successor thereto) to be appointed, and
thereafter to be re-appointed, to serve on each of the Committees. If, at any
time, the Board determines that the OPT Director does not qualify as an
Independent

 

-7-



--------------------------------------------------------------------------------

Director, the Company shall give prompt written notice to the Parties of such
determination and the basis therefor. Upon making such determination, or
receiving notice thereof), OPT shall cause the OPT Director to resign from all
Committees as soon as reasonably practical. For avoidance of doubt, (i) the OPT
Director shall not be required to serve as a member of any Committee, (ii) the
OPT Director may resign from any Committee at any time, and (iii) OPT may waive
its rights to have an OPT Director serve on any Committee, and any such waiver,
if given, shall be in writing and shall be effective until the next annual
meeting of the Company’s stockholders at which directors of the Company are
elected or, if expressly stated in such waiver, shall be effective for such
longer period set forth therein.

4. Election of Joseph G. Lubeck as Executive Chairman of the Board. Effective as
of the Effective Date, and thereafter for as long as Joseph G. Lubeck continues
to serve as a director of the Company, whether pursuant to the terms hereof or
otherwise, the Parties agree to take all corporate and other actions necessary
to cause him to be elected as the Company’s Executive Chairman of the Board.

5. Voting. From and after the Effective Date:

(a) OPT agrees to vote all shares of the Series A Preferred Stock (but not any
other shares of the Company’s capital stock) directly or indirectly owned by it
and entitled to vote, and each of DB and EL agrees to vote all shares of the
Company’s capital stock directly or indirectly owned by it and entitled to vote,
in favor of the election or re-election, as the case may be, of the directors
designated by the Parties as provided in this Agreement at any meeting (or
written consent in lieu of a meeting) of the Company’s stockholders held to
consider the election of any such designated director; provided however, that
DB’s and EL’s foregoing undertaking with respect to the OPT Director shall only
apply while OPT or its affiliates continues to own all of the shares of Series A
Preferred Stock; and

(b) OPT agrees to vote all shares of the Series A Preferred Stock (but not any
other shares of the Company’s capital stock) directly or indirectly owned by it
and entitled to vote, and each of DB and EL agree to vote all shares of the
Company’s capital stock directly or indirectly owned by it and entitled to vote,
in favor of any resolution or proposal recommended by the Board and submitted to
a vote of stockholders of the Company with respect to any of the following
matters:

(i) An acquisition of assets by the Company or the Operating Partnership, or by
any direct or indirect subsidiary thereof, and the issuance of shares of capital
stock by the Company or OP Units exchangeable for, or convertible into, shares
of capital stock of the Company, with respect to such acquisition;

(ii) Amendments to the Company’s charter or bylaws, other than such amendments
that, under the Company’s charter, including the Articles Supplementary
applicable to the Series A Preferred Stock or Series B Preferred Stock held by
such Party, require a special vote of such Series A Preferred Stock or Series B
Preferred Stock;

(iii) A merger or consolidation of the Company with or into another entity; or

 

-8-



--------------------------------------------------------------------------------

(iv) A sale of assets by the Company or the Operating Partnership, or by any
direct or indirect subsidiary thereof.

(c) Nothing in paragraphs (a) or (b) above shall be deemed to (i) require any
Party to vote its shares of Company capital stock in support of a resolution
that would cause a violation by the Company or its subsidiaries of applicable
law or a breach of a covenant under the terms of the Series A Preferred Stock or
Series B Preferred Stock; or (ii) require any Party to vote its shares of the
Company’s capital stock in any particular manner with respect to any class
specific vote in which such Party is entitled to vote. An affirmative vote by
OPT or DB pursuant to paragraphs (a) or (b) shall not be deemed a consent or
waiver by it pursuant to the terms of the Series A Preferred Stock or Series B
Preferred Stock, respectively.

(d) Upon a permitted transfer of any shares of the Series A Preferred Stock or
Series B Preferred Stock then held by any of them, each of OPT, DB and EL shall
cause the permitted transferee to execute a joinder to this Agreement whereby
such permitted transferee shall agree to vote such shares in the same manner as
the transferor Party was required to vote such shares under the provisions of
paragraphs (a) and (b) above.

6. Severalty of Obligations. The obligations under this Agreement of each Party
and the separate and several obligations of that Party and are not joint
obligations with respect to any other person. No failure by any Party to perform
its obligations under this Agreement shall relieve any other Party of any of its
obligations hereunder, and no Party shall be responsible or liable for the
obligations of or any action taken or omitted to be taken, by any other Party
hereunder.

7. Expiration. Notwithstanding anything herein to the contrary, all of the
Parties’ (and their permitted assignees’) respective rights, undertakings and
obligations under this Agreement shall be deemed to have expired and to be
without any further force and effect upon consummation of the IPO, provided
however, that notwithstanding the foregoing:

(a) the obligations of the Company under this Agreement to nominate an OPT
Director for re-election to the Board shall continue until and including the
earlier of (i) the second annual meeting of the Company’s stockholders following
the IPO, and (ii) OPT and its affiliates ceasing to own directly or indirectly
an aggregate of at least 1,000,000 shares of Common Stock (assuming conversion
of each interest in the Operating Partnership owned directly or indirectly by
OPT and its affiliates into one share of Common Stock and the full exercise of
any outstanding and unexpired Warrants owned directly or indirectly by OPT and
its affiliates whether or not then exercisable) for more than 30 consecutive
days during any 12-month period beginning after the date of this Agreement and
ending on the date that is 120 days prior to the first anniversary of the date
on which the Company’s immediately preceding annual meeting of stockholders was
held;

(b) the obligations of the Company to nominate a DB Director for re-election to
the Board shall continue to apply until and including the earlier of (i) the
second annual meeting of the Company’s stockholders following the IPO, and
(ii) DB and its affiliates ceasing to own directly or indirectly an aggregate of
at least 500,000 shares of Common Stock (assuming conversion of each interest in
the Operating Partnership owned directly or indirectly by DB and

 

-9-



--------------------------------------------------------------------------------

its affiliates into one share of Common Stock and the full exercise of any
outstanding and unexpired Warrants owned directly or indirectly by DB and its
affiliates whether or not then exercisable) for more than 30 consecutive days
during any 12-month period beginning after the date of this Agreement and ending
on the date that is 120 days prior to the first anniversary of the date on which
the Company’s immediately preceding annual meeting of stockholders was held; and

(c) the obligations of the Company to nominate (i) two EL Directors shall
continue to apply until EL and its affiliates cease to own, directly or
indirectly, an aggregate of at least 3,680,000 shares of Common Stock (assuming
conversion of each interest in the Operating Partnership owned directly or
indirectly by EL and its affiliates into one share of Common Stock and the full
exercise of any outstanding and unexpired Warrants owned directly or indirectly
by EL and its affiliates whether or not then exercisable), and (ii) one EL
Director shall continue to apply until EL and its affiliates cease to own,
directly or indirectly, an aggregate of at least 2,450,000 shares of Common
Stock (assuming conversion of each interest in the Operating Partnership owned
directly or indirectly by EL and its affiliates into one share of Common Stock
and the full exercise of any outstanding and unexpired Warrants owned directly
or indirectly by EL and its affiliates whether or not then exercisable), in
either such case for more than 30 consecutive days during any 12-month period
beginning after the later of the Outside Date and the date of Full Contribution
and ending on the date that is 120 days prior to the first anniversary of the
date on which the Company’s immediately preceding annual meeting of stockholders
was held.

For purposes of the foregoing, “consummation of the IPO” shall mean the initial
closing (without regard for any closing of any associated “green shoe”) of the
first underwritten public offering of shares of the Common Stock registered
under the Securities Act of 1933, as amended, that occurs after the Effective
Date and in conjunction with which shares of Common Stock are listed for trading
on the New York Stock Exchange.

8. Miscellaneous Provisions.

(a) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to each other Party. Copies of executed counterparts transmitted by
telecopy, telefax or other electronic means shall be considered original
executed counterparts for purposes of this Section, provided receipt of copies
of such counterparts is confirmed.

(b) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) when received if delivered personally, (b) when sent by electronic mail or
facsimile (which is confirmed by the intended recipient) and (c) when sent by
overnight courier service or when mailed by certified or registered mail, return
receipt requested, with postage prepaid to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

-10-



--------------------------------------------------------------------------------

If to EL, to:

Elco Landmark Residential Holdings LLC

825 Parkway Street

Jupiter, Florida 33477

Attention: Joseph Lubeck, Chief Executive Officer

Fax: (561) 745-8745

Email: jlubeck@landmarkresidential.com

with a copy to:

Goulston & Storrs P.C.

750 Third Avenue

New York, New York 10017

Attention: Yaacov M. Gross, Esq.

Fax: (212) 878-5527

Email: ygross@goulstonstorrs.com

If to the Company, to:

Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, Virginia 23230

Attention: Stanley J. Olander, Jr.

Fax: (804) 237-1345

Email: jolander@atareit.com

with a copy to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

Fax: (804) 788-8218

Email: dlebey@hunton.com

If to OPT, to:

2335887 Ontario Inc.

1 Adelaide Street E.

Suite 1200

Toronto, Ontario M5C 3A7

Canada

Attention: Robert A. S. Douglas

Facsimile No.: (416) 681-2500

 

-11-



--------------------------------------------------------------------------------

with a copy to:

Davies Ward Phillips & Vineberg LLP

900 Third Avenue, 24th Floor

New York, New York 10022

Attention: Jeffrey Nadler, Esq.

Facsimile No.: (212) 318-0132

Email: JNadler@dwpv.com

If to DB, to:

DeBartolo Development LLC

4401 W. Kennedy Boulevard, 3rd Floor

Tampa, Florida 33609

Attention: Edward M. Kobel

Facsimile No.: (813) 676-7696

with a copy to:

Gray Robinson, P. A.

201 N. Franklin Street, Suite 2200

Tampa, Florida 33602

Attention: Michael J. Nolan, Esq.

Facsimile No.: (813) 273-5039

(c) Governing Law; Jurisdiction and Venue.

(i) This Agreement shall be governed by and construed in accordance with, the
laws of the State of Maryland without regard, to the fullest extent permitted by
law, to the conflicts of law provisions thereof which might result in the
application of the laws of any other jurisdiction.

(ii) Each Party agrees that any Proceeding for any Claim arising out of or
related to this Agreement or the Transactions, whether in tort or contract or at
law or in equity, shall be brought only in either the United States District
Court for the Eastern District of New York or in the United States District
Court for the Southern District of New York (each, a “Chosen Court”), and each
Party irrevocably (a) submits to the jurisdiction of the Chosen Courts (and of
their appropriate appellate courts), (b) waives any objection to laying venue in
any such Proceeding in either Chosen Court, (c) waives any objection that such
Chosen Court is an inconvenient forum for the Proceeding, and (d) agrees that,
in addition to other methods of service provided by law, service of process in
any such Proceeding shall be effective if provided in accordance with paragraph
(b) above, and the effective date of such service of process shall be as set
forth in paragraph (b) above.

(d) Entire Agreement. This Agreement (including its exhibits, appendices and
schedules) and the other documents delivered pursuant to this Agreement
constitute a complete and exclusive statement of the agreement between the
Parties with respect to its subject matter, and supersede all other prior
agreements, arrangements or understandings by or between the Parties, written or
oral, express or implied, with respect to the subject matter of this Agreement.
This Agreement is not intended to confer upon any Person who is not a Party (or
their successors and assigns) any rights or remedies hereunder.

 

-12-



--------------------------------------------------------------------------------

(e) Specific Performance. The Parties acknowledge and agree that a breach or
threatened breach, of any agreement contained herein will cause irreparable
damage, and the other Parties will have no adequate remedy at law or in equity.
Accordingly, each Party agrees that injunctive relief or other equitable remedy,
in addition to remedies at law or in damages, is the appropriate remedy for any
such failure and will not oppose the granting of such relief.

(f) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties. This Agreement
and all the provisions hereof are personal to each of the Parties, and except as
otherwise provided below, shall not inure to a Party’s respective successors and
may not be assigned by a Party without the prior written consent of the other
Parties. Any assignment in violation of the foregoing shall be void and of no
effect.

(i) OPT and DB may assign their rights under this Agreement to a Qualified
Institutional Investor (which, for purposes hereof, shall be deemed to include
any agreement by OPT or DB to exercise their respective rights hereunder on
behalf of, under the direction or consent of, or in coordination with such
Qualified Institutional Investor) to designate any future replacement OPT
Director or DB Director, and any such replacement OPT Director or DB Director
shall thereafter be deemed the OPT Director or DB Director, as applicable, for
purposes of this Agreement, provided however, that (x) no such assignee shall
acquire thereby any rights hereunder greater than those previously held by OPT
and DB, (y) OPT’s or DB’s rights (as applicable) to participate in the
designation of Group Director under Section 1(e) and any replacement thereof
pursuant to Section 2(a) shall terminate effective with such assignment, and
(z) such assignment shall be subject to the following additional conditions
(except that the provisions of clauses (B), (D) and (E) below shall not apply if
such assignment is to EL or one of its affiliates):

(A) Such assignment shall be in writing, and the assignor Party shall have
delivered a fully executed copy of such assignment to the Company and the other
Parties;

(B) Such assignee owns or becomes the transferee at the time of such assignment
of all (but not less than all) of the outstanding shares of the Series A
Preferred Stock (in the case of an assignment with respect to the OPT Director)
or all (but not less than all) of the Series B Preferred Stock (in the case of
an assignment with respect to the DB Director), it being understood and agreed
that: (1) if no shares of the Series A Preferred Stock (in the case of an
assignment with respect to the OPT Director) or shares of the Series B Preferred
Stock (in the case of an assignment with respect to the DB Director) are then
outstanding, this condition shall not be deemed satisfied, and (2) the
limitations on the Company’s obligations under Section 2(b) hereof with respect
to the nomination or appointment of the OPT Director and/or the DB Director
shall apply to the designee or designees of such assignee, and for such purpose,
only the shares of the Series A Preferred Stock or Series B Preferred Stock held
by the assignee (and not any shares of the Company’s capital stock held or
deemed held by such assignee or any other Person, including OPT or DB, as
applicable) shall be taken into account;

 

-13-



--------------------------------------------------------------------------------

(C) Such replacement OPT Director or DB Director, as applicable, designated from
time to time by such assignee shall at all times qualify as an Independent
Director under this Agreement;

(D) Such replacement OPT Director or DB Director, as applicable, designated from
time to time by such assignee shall have been approved by the Board, such
approval not to be unreasonably withheld, conditioned or delayed; and

(E) Such assignee shall have executed a joinder to this Agreement whereby such
assignee shall have agreed to be bound by all of the provisions of this
Agreement to the same extent, mutatis mutandis, as applicable to OPT (for the
designation by such assignee of a replacement OPT Director) or DB (for the
designation by such assignee of a replacement DB Director), including without
limitation, the provisions set forth in Sections 5(a) and 5(b) of this
Agreement.

(ii) The consummation of OPT’s Contribution Put Right or Director Put Right
under the Put and ROFR Agreement shall be deemed a permitted assignment to the
Put Purchaser (or to the designated Put Purchaser among multiple Put Purchasers,
if applicable) of OPT’s rights under this Agreement to designate a replacement
OPT Director, it being understood and agreed that the limitations on the
Company’s obligations under Section 2(b)(i) hereof with respect to the
nomination or appointment of the OPT Director shall apply to the designee or
designees of such assignee, and for such purpose, only the shares of the Series
A Preferred Stock held by the Put Purchasers or their affiliates (and not any
other shares of the Company’s capital stock held or deemed held by the Put
Purchasers or any other Person, including OPT) shall be taken into account.

(iii) EL may assign its rights under this Agreement to an affiliate of Elco, NA
or of Joseph G. Lubeck which assignee shall thereafter succeed to all of EL’s
rights and obligations under this Agreement.

(g) Headings. The Section, Article and other headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

(h) Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by (i) the Company and
(ii) each Party then entitled to designate a director of the Company pursuant to
the provisions hereof (each Party described in this clause (ii) being an
“Amending Party,” it being understood, for purposes of this Section 8(h), that
no Party entitled at any time to designate a director hereunder shall cease to
be an Amending Party unless and until such Party shall have expressly and
permanently surrendered, forfeited or assigned any and all of such designation
rights). Any Party may, only by an instrument in writing, waive compliance by
any other Party with any term or provision hereof on the part of such other
Party to be performed or complied with. The waiver by any Party of a breach of
any term or provision hereof shall not be construed as a waiver of any
subsequent breach.

 

-14-



--------------------------------------------------------------------------------

(i) Interpretation; Absence of Presumption.

(i) For the purposes hereof, (A) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (B) the terms “hereof,” “herein,” “hereto”
and “herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article, Section and paragraph references are
to the Articles, Sections and paragraphs to this Agreement unless otherwise
specified; (C) the word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; (D) the word “or” shall not be
exclusive; and (E) provisions shall apply, when appropriate, to successive
events and transactions.

(ii) This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

(iii) Capitalized terms used herein but not otherwise defined shall have the
following meanings:

(A) “Affiliates” means, with respect to a specified Person, each other Person
that directly or indirectly Controls, is Controlled by, or is under common
Control with that Person. Except as otherwise expressly provided, the Affiliates
of the EL Parties shall be limited to Joseph Lubeck, Elco Holdings Ltd. and
their respective Controlled Affiliates.

(B) “Business Day” means any day other than (a) a Saturday or a Sunday or (b) a
day on which banks are required or authorized by Law to be closed in the City of
New York.

(C) “Claim” means any claim or demand, or assertion of either of any claim or
demand, by any Person (except for those included in the definition of
Proceeding).

(D) “Common Equity” shall mean all shares now or hereafter authorized of any
class of common stock of the Company, including the Common Stock, and any other
stock of the Company, howsoever designated, authorized after the date hereof,
which has the right (subject always to prior rights of any class or series of
preferred stock) to participate in the distribution of the assets and earnings
of the Company without limit as to per share amount.

(E) “Common Stock” shall mean the common stock, $0.01 par value per share, of
the Company.

(F) “Company Designation Request” shall have the meaning set forth in
Section 2(c) hereof.

(G) “Contributed Entity” means an entity that wholly owns, directly or
indirectly, a Contributed Property.

 

-15-



--------------------------------------------------------------------------------

(H) “Contributed Interests” means 100% of the direct equity interest in a
Contributed Entity.

(I) “Contributed Properties” means each of the properties identified on Schedule
A to the MCA as in effect on the date hereof.

(J) “Contributors” means, as the context may require, (i) with respect to any
Contributed Property, the Persons named as contributing parties to the
applicable Interest Contribution Agreement as described in the Contribution
Structure Chart attached as Schedule B to the MCA as in effect on the date
hereof or (ii) the Contributors with respect to all Contributed Properties
collectively.

(K) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of an Equity Interest, by contract or otherwise.
The terms “Controlled by” and “under common Control with” have correlative
meanings.

(L) “DB Contribution Agreement” means each of the interest contribution
agreements with one or more of DB and its Affiliates substantially in the form
attached as Exhibit B to the MCA as in effect on the date hereof.

(M) “DB Properties” means the properties owned by DB or its Affiliates and
identified on Schedule A of the MCA as in effect on the date hereof.

(N) “Entity” means, except for Governmental Authorities, (a) any corporation,
partnership, joint venture, limited liability company, business trust or other
business entity, (b) any association, unincorporated business or other
organization, (c) trust and (d) any other organization having legal status as an
entity under any Law.

(O) “Equity Interest” means (i) in the case of a corporation, shares of stock,
(ii) in the case of a general or limited partnership, partnership interests,
(iii) in the case of a limited liability company, limited liability company
interests, (iv) in the case of a trust, beneficial interests therein and (v) in
the case of any other Person that is not an individual, the comparable interests
therein.

(P) “Governmental Authority” means (a) any body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any governmental agency, department, board, commission
or other instrumentality, whether national, territorial, federal, state,
provincial, local, supranational or other authority, (b) any organization of
multiple nations, or (c) any tribunal, court or arbitrator of competent
jurisdiction.

(Q) “Interest Contribution Agreement” means each of the Interest Contribution
Agreements to be entered into for each Contributed Property pursuant to the MCA,
in substantially the form attached as Exhibit A-2 to the MCA as in effect on the
date hereof.

 

-16-



--------------------------------------------------------------------------------

(R) “Junior Stock” shall mean, as the case may be, (i) the Common Equity and any
other class or series of stock of the Company which is not entitled to receive
any dividends in any period unless all dividends required to have been paid or
declared and set apart for payment on the Series A Preferred Stock (and any
Parity Stock) shall have been so paid or declared and set apart for payment,
(ii) the Common Equity and any other class or series of stock of the Corporation
which is not entitled to receive any assets upon liquidation, dissolution or
winding up of the affairs of the Corporation until the Series A Preferred Stock
(and any Parity Stock) shall have received the entire amount to which such
Series A Preferred Stock (and any Parity Stock) is entitled upon such
liquidation, dissolution or winding up or (iii) the Common Equity and any other
class or series of stock of the Corporation ranking junior to the Series A
Preferred Stock (and any Parity Stock) in respect of the right to redemption.

(S) “Operating Partnership” means Apartment Trust of America Holdings, L.P., a
Virginia limited partnership or any successor thereof.

(T) “Outside Date” means the date that is six (6) months after the Initial
Closing Date, subject to extension as provided in Section 5.4(b) of the SPA as
in effect on the date hereof (or, if such date is not a Business Day, the first
Business Day thereafter).

(U) “Person” means an individual, an Entity or a Governmental Authority.

(V) “Proceeding” means any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Authority or before an arbitrator or arbitral body or mediator.

(W) “Put and ROFR Agreement” means the Put and ROFR Agreement, dated as of the
date hereof, by and among OPT, Joseph G. Lubeck and Elco North America, Inc.

(X) “REIT” means any real estate investment trust complying with the
requirements of Sections 856 through 860 of the Code and the Regulations related
thereto.

(Y) “Transactions” means the contribution transactions contemplated by the MCA
and the Interest Contribution Agreements, the contribution transactions
contemplated by the DB Contribution Agreements and the transactions contemplated
by the SPA.

(Z) “Warrants” means warrants to purchase shares of Common Stock issued pursuant
to the SPA.

(j) Severability. If any provision of this Agreement or the application of such
provision to any Person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of the provision held invalid or unenforceable and the application of
such provision to Persons or circumstances, other than the Party as to which it
is held invalid, and the remainder of this Agreement, shall not be affected.

 

-17-



--------------------------------------------------------------------------------

(k) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION AGREEMENTS
OR THE TRANSACTIONS. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(j).

(l) Further Assurances. The Parties agree that, from time to time, each of them
will, and will cause their respective Affiliates to, execute and deliver such
further instruments and take such other action as may be necessary to carry out
the purposes and intents hereof.

(m) Share Adjustments. All references to numbers of shares in this Agreement
shall be appropriately adjusted to reflect any stock dividend, split,
combination or other recapitalization affecting such shares occurring after the
date of this Agreement.

[Signature pages follow.]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

 

COMPANY: APARTMENT TRUST OF AMERICA, INC. By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer

 

Signature to Corporate Governance Agreement



--------------------------------------------------------------------------------

EL: Elco Landmark Residential Holdings LLC By: JLCo, LLC, a Florida limited
liability company, its manager   By:  

/s/ Joseph Lubeck

  Name:   Joseph Lubeck   Title:   President

 

Signature to Corporate Governance Agreement



--------------------------------------------------------------------------------

OPT:  

2335887 LIMITED PARTNERSHIP,

by its general partner, 2335887

  ONTARIO INC.   By:  

/s/ Robert A. S. Douglas

  Name:   Robert A. S. Douglas   Title:   President   By:  

/s/ Joseph Lyn

  Name:   Joseph Lyn   Title:   Vice-President and Secretary

 

Signature to Corporate Governance Agreement



--------------------------------------------------------------------------------

DB: DK LANDMARK, LLC By:  

/s/ James A. Palermo

Name:   James A. Palermo Title:   Executive Vice President

 

Signature to Corporate Governance Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

[            ] [    ], 2012

Board of Directors

Apartment Trust of America, Inc.

To the Board of Directors:

I hereby tender my conditional resignation, as a member of the board of
directors of Apartment Trust of America, Inc., a Maryland corporation (the
“Company”), and as a member of any and all committees thereof, upon the terms
set forth herein. I acknowledge that (i) my execution and delivery of this
letter is a condition to my eligibility to serve in such capacity, (ii) this
letter shall be deemed reaffirmed, upon each and every subsequent instance of my
election or re-election to the board of directors of the Company, by my
acceptance of such position (whether or not in writing) without the requirement
of re-execution or re-delivery of a letter of like tenor, and (iii) other than
with respect to the conditions set forth herein, this letter shall be
irrevocable.

My resignation herein tendered shall be effective upon, and only upon, a
determination by the board of directors of the Company that I do not satisfy the
independence standards of both (1) the Company’s charter and bylaws, as in
effect on the date hereof, and (2) the New York Stock Exchange.

 

Sincerely,

[INSERT NAME OF DIRECTOR]